Citation Nr: 1042236	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection is currently in effect for: bilateral pes 
planus, evaluated as 50 percent disabling; low back strain, 
evaluated as 20 percent disabling; retropatellar pain syndrome of 
the right knee, evaluated as 10 percent disabling; retropatellar 
pain syndrome of the left knee, evaluated as 10 percent 
disabling; left leg radiculopathy, evaluated as 10 percent 
disabling; and an acquired psychiatric disorder, evaluated as 
10 percent disabling.  The Veteran has a combined evaluation of 
60 percent as of April 30, 2001, a combined evaluation of 
70 percent as of August 2005, and a combined evaluation of 
80 percent as of May 8, 2007.

3.  The Veteran's service-connected disabilities have not been 
shown to render him unable to secure or follow a substantially 
gainful occupation. 


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation based upon individual unemployability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340,  
3.341, 4.1-4.14, 4.16 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 C.F.R. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a March 
2006 letter, VA informed the Veteran of the information and 
evidence needed to substantiate and complete a claim for a total 
rating for compensation based upon individual unemployability, to 
include notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to obtain.  
In a separate March 2006 letter, VA provided notice of how 
disability evaluations and effective dates are assigned.  
Additionally, it must be noted that the Veteran has shown that he 
has actual knowledge of the evidence necessary to substantiate 
the claim, as he alleges he cannot work because of his service-
connected disabilities.

VA also has a duty to assist a claimant in the development of the 
claim.  Here, the RO obtained VA treatment records and private 
medical records identified by the Veteran.  VA provided him with 
examinations in connection with his claim.  In January 2010, the 
Board remanded the claim for VA to provide the Veteran with an 
examination because he had been awarded service connection for 
additional disabilities since the last examination, and it wanted 
an updated determination as to whether or not the Veteran's 
service-connected disabilities prevented him from obtaining and 
maintaining substantial gainful employment.  VA examinations were 
provided in February 2010, and both examiners addressed the issue 
of whether the service-connected disabilities prevented the 
Veteran from obtaining and maintaining substantial gainful 
employment.  Thus, there has been substantial compliance with the 
remand directives.  

For the above reasons, the Board finds that all necessary 
development has been accomplished, and that appellate review may 
proceed without prejudice.

II.  Total Rating for Compensation Based Upon Individual 
Unemployability

The Veteran claims that he is unable to work due to his service-
connected disabilities.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  The 60 percent 
evaluation may be met when the Veteran's disabilities are from 
common etiology.  Id. at (a)(2).  

Factors to be considered in a claim for individual 
unemployability are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when testifying 
at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per 
curiam, 78 F.3d 604(Fed.Cir.1996).  

In this case, the Veteran meets the schedular criteria for a 
total rating for compensation based upon individual 
unemployability, and he met the schedular criteria as early as 
April 30, 2001, since all of his service-connected disabilities 
were musculoskeletal disabilities at that time (pes planus, back, 
and right and left knees).  38 C.F.R. § 4.16(a)(3).

The remaining question before the Board is whether the Veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into consideration his educational and occupational 
background, such that a total rating for compensation based upon 
individual unemployability rating may be assigned.  

The Veteran completed two VA Forms 21-8940, Veteran's Application 
for Increased Compensation Based Upon Unemployability, during the 
appeal period, one was received in March 2006 and another was 
received in September 2008.  In the March 2006 form, the Veteran 
indicated he graduated high school and did not have any further 
education.  In the September 2008 form, he indicated he had 
received one year of college.  Both forms show a past employment 
history as a security guard, truck driver, equipment operator, 
and in customer service.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.  The 
reasons follow.

Initially, the Board finds that there are concerns about the 
Veteran's report of facts, as they are inconsistent, and this has 
called into question the Veteran's credibility.  For example, in 
the VA Form 21-8940 received in March 2006, the Veteran indicated 
he had worked for [redacted] from July 1999 to August 
2000, for [redacted] from August 2000 to February 
2002, for [redacted], Inc., from March 2002 to November 
2002, for [redacted] from September 2004 to September 2005, 
and for [redacted] from September 2005 to March 
2006.  In the VA Form 21-8940 received in September 2008, the 
Veteran indicated he worked for [redacted] from 2000 to 
August 2001, for [redacted] from September 2005 to 2006, 
[redacted], from 2006 to 2006, and [redacted], 
from August 2006 to May 2007.  

The dates the Veteran claims to have worked at [redacted] are 
entirely different in each form.  In March 2006, he claimed he 
worked there from September 2004 to September 2005, and in 
September 2008, he claimed he worked there from September 2005 
(according to the 2006 form, he stopped working there at that 
time), to 2006.  In March 2006, the Veteran claimed he started 
working for [redacted] in September 2005, which fact 
the Board finds is true, as the employer has corroborated that 
fact.  See VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, received in April 
2006.  Thus, the Veteran's September 2008 allegation of having 
worked for [redacted] from September 2005 to 2006 is an 
inaccurate statement, since there are two forms signed by 
employers who corroborate that the Veteran was working for 
[redacted] from September 2005 to April 2006, and 
for [redacted] from May 2006 to May 2007.  See VA Forms 21-
4192, received in April 2006 and October 2008.  Thus, the March 
2006 form indicates the Veteran was out of work from November 
2002 to September 2004, a period of less than two years, but the 
August 2008 form indicates that the Veteran was out of work from 
August 2001 to September 2005, a period of approximately four 
years.  

These facts are not adding up, and are not consistent with other 
evidence in the claims file.  For example, a February 2004 VA 
treatment record shows that the Veteran reported he had tried 
working as a welder but that job required 12 hours of standing.  
At no time has the Veteran indicated a job as a welder in either 
VA Form 21-8940.  An August 2001 VA treatment record shows that 
the Veteran reported he had fallen off the back of a truck and 
had developed left-sided low back pain.  He indicated he had lost 
his job recently.  However, in the March 2006 form, the Veteran 
indicated he was working at [redacted] during that 
time and continued to work there until February 2002.  Thus, he 
could not have lost his job in August 2001.  In the September 
2008 form, the Veteran indicated he stopped working at [redacted] 
[redacted] in August 2001, which would be consistent with the 
August 2001 VA treatment record, but is inconsistent with the 
March 2006 form.  A July 2005 VA medical record shows that the 
Veteran was working and reported having to sit down on the job, 
which caused his employer concern.  The report in the July 2005 
VA treatment record is consistent with the March 2006 VA Form 21-
8940, which showed the Veteran was working for [redacted] but 
is inconsistent with the August 2008 VA Form 21-8940, which 
implies that he was not working at that time.  

These are not the only inconsistencies in the two VA Forms 21-
8940.  In the March 2006 form, when asked what was most he had 
ever earned in one year, the Veteran wrote, $23,300 in 2000.  In 
the August 2008 form, when asked what was the most he had ever 
earned in one year, the Veteran wrote, $50,000 in 1999 or 2000.  
There is a difference between making $23,300 and $50,000, and yet 
the Veteran claimed those amounts in essentially the same year.  

All the inconsistencies above diminish the Veteran's credibility, 
as when multiple facts pertaining to the same issue change, the 
Board can only conclude that the person who has provided the 
varying facts is not credible.  

Based on the Board's review of the evidence, while the Veteran 
claimed in March 2006 that he could no longer obtain and sustain 
gainful employment, he was able to do so by being hired by 
[redacted] in August 2006, where he worked until May 2007.  
It appears, and the Veteran actually confirms this, that he 
stopped working at [redacted] following an accident that occurred on 
the job.  A private medical record shows that in May 2007, the 
Veteran was an unrestrained driver in a cement truck that rolled 
on its side.  An August 2007 VA treatment record indicates that 
the Veteran reported more back discomfort as a result of the 
accident.  There were implications in VA treatment records that 
the Veteran was in receipt of workers compensation.  See August 
2007 VA treatment records.  Thus, the Veteran had developed more 
back pain following a work-related accident.

In May 2008, it appears that VA requested that the Veteran's case 
be reviewed to determine if the 2007 accident had impacted the 
service-connected disability.  The examiner noted the Veteran 
reported he had been unemployable since the May 2007 incident and 
concluded that the May 2007 accident had advanced the Veteran's 
lumbar condition beyond the normal progression.

Nevertheless, even accepting that part of the current back 
disability is not attributable to the service-connected low back 
strain, a medical professional has stated that the Veteran's 
current level of severity of the musculoskeletal disabilities 
(including the back disability) does not prevent him from 
obtaining and sustaining gainful employment.  While she found 
that the Veteran would be unable to work as a heavy equipment 
operator and explained why, she found that the Veteran's service-
connected disabilities did not preclude the Veteran from 
employment, such as a local delivery truck driver.  She noted 
that loading the trucks was not done manually and that the 
Veteran could do that type of job.  Thus, the Veteran is not 
precluded from all types of employment consistent with his 
education and work experience.

The Veteran was provided a psychiatric evaluation, wherein the 
examiner determined that the Veteran had the mental capacity to 
work.  The Veteran has never claimed that his psychiatric 
symptoms prevent him from obtaining and sustaining gainful 
employment.  

In the September 2008 VA Form 21-8940, the Veteran admitted he 
had not left his last job in May 2007 because of his service-
connected disabilities.  Instead, he stated his back disability 
prohibited him from performing his work "in the capacity that it 
should be performed."  Such statement is not indicative of the 
inability to obtain and maintain gainful employment; rather, it 
is indicative of impairment in earning capacity resulting from 
his service-connected disability.  See 38 C.F.R. § 4.1.  At the 
time the Veteran quit the job (the Veteran's employer stated the 
Veteran quit the job in May 2007), he was in receipt of an 
80 percent combined evaluation, which takes into account the 
Veteran's allegation of not being able to do the job to the best 
of his ability.  Prior to the May 2007 accident, the Veteran had 
been able to obtain and sustain gainful employment for one year.  
His employer indicated the Veteran worked 8 hours a day and 
worked 40 hours per week.  Such is substantial gainful 
employment.

The Veteran has provided no evidence, other than his own 
statements, that he is unable to obtain and sustain gainful 
employment.  His statements are inadequate as the Board has 
determined he is not an accurate historian based upon the 
inconsistent facts he has provided throughout the appeal, as 
described above.  In the February 2010 VA examination reports, 
the examiners made specific findings that the Veteran was capable 
of working with his current disabilities.  The Board finds that 
there is no competent and credible evidence to refute these 
opinions.  

In sum, for all the reasons stated above, the Board concludes 
that the Veteran's service-connected disabilities do not prevent 
him from obtaining and maintaining substantial gainful 
employment.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected disabilities 
is not warranted.  As the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
is denied.



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


